Filed 2/14/22 In re Loyalty J. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re LOYALTY J., a Person                                   B312288
Coming Under the Juvenile
Court Law.                                                   (Los Angeles County
                                                             Super. Ct. No.
                                                             20CCJP06773A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

AYANNA K.,

         Defendant and Appellant.

     APPEAL from an order of the Superior Court of
Los Angeles County, Lisa A. Brackelmanns, Juvenile Court
Referee. Affirmed.
     Christopher R. Booth, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Senior Deputy
County Counsel, for Plaintiff and Respondent.
              __________________________________
      Ayanna K., the mother of now-two-year-old Loyalty J.,
appeals the juvenile court’s jurisdiction findings and disposition
order declaring Loyalty a dependent child of the court after the
court sustained a petition pursuant to Welfare and Institutions
Code section 300, subdivision (b)(1).1 Ayanna contends the
court’s jurisdiction findings and disposition order were not
supported by substantial evidence and the court abused its
discretion by limiting her to monitored visitation. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Petition
       In late November 2020 the Los Angeles County
Department of Children and Family Services (Department)
received a report Ayanna had been stopped at a sobriety
checkpoint and arrested for driving under the influence of
marijuana while Loyalty was in the car. At the time of the arrest
Ayanna also had a large open Mason jar three-quarters full of
marijuana in the glove compartment. According to the arresting
officer Ayanna had watery, droopy eyes and the car smelled of
marijuana. Ayanna and Loyalty were the only occupants of the
car.
       On December 2, 2020 a Department social worker
interviewed Ayanna and observed her with Loyalty. The social


1     Statutory references are to this code unless otherwise
stated.




                                 2
worker found Loyalty to be healthy, but she was not current on
medical appointments or immunizations.
       Ayanna claimed she did not know why she had been
stopped at the checkpoint and said she had not been driving
erratically. However, she admitted she had smoked a marijuana
cigarette one hour prior to arriving at the checkpoint and had a
jar of marijuana in the car. Ayanna said another adult had been
with her in the car when she was arrested, but she refused to
give the person’s name.
       Ayanna stated she smoked marijuana recreationally once
or twice per week. She denied smoking in Loyalty’s presence,
explaining she smoked in the car while Loyalty was inside the
home sleeping. Ayanna told the social worker she did not know
her current home address because she was receiving housing
assistance and had been at her current residence only a few
weeks and could not provide contact information for Loyalty’s
father, Yeshua J., whom she only contacted through social media.
Ayanna said she was no longer in a relationship with Yeshua but
he had weekly visits with Loyalty.
       Ayanna agreed to an on-demand drug test the day of her
interview. She tested positive for marijuana at high levels.
       In an interview with a Department social worker on
December 22, 2020, Yeshua said he was concerned for Loyalty’s
health and safety and had been planning to seek custody. He
explained he did not think Ayanna fed Loyalty enough and did
not clean up after her. Ayanna had not allowed Yeshua to see
Loyalty for eight months, and Yeshua had not been able to
contact Ayanna because she did not have permanent housing.
Yeshua expressed concern that Ayanna chose to be homeless
rather than live with him or her family.




                               3
      Yeshua acknowledged smoking marijuana with Ayanna
when they were in a relationship. He denied smoking in
Loyalty’s presence, but he claimed to have seen Ayanna smoke
marijuana in the car while Loyalty was with her. Ayanna had
told Yeshua she sold marijuana out of the car while Loyalty was
with her.
      Ayanna’s mother and brother told the social worker
Ayanna was a good mother and they did not have any concerns
regarding her marijuana use.
      On December 28, 2020 the Department filed a two-count
petition pursuant to section 300, subdivision (b). In the first
count the Department alleged Ayanna placed Loyalty in a
detrimental and endangering situation by driving under the
influence of marijuana while Loyalty was in the car. The second
count alleged Ayanna had a history of substance abuse and was a
current abuser of marijuana, which interfered with her regular
care and supervision of Loyalty.
      At the December 31, 2020 detention hearing the court
found a prima facie case for detaining Loyalty and placed her
with Yeshua. The Department was ordered to provide services to
Ayanna, including referrals for drug treatment, drug testing and
individual counseling. The court specifically told Ayanna a
missed drug test would be considered a positive test, and Ayanna
stated she understood. The court ordered monitored visitation
for Ayanna three times per week. The court also ordered
visitation could become unmonitored once Ayanna had achieved
six consecutive negative drug tests.
     2. The Jurisdiction/Disposition Report
     The Department filed a jurisdiction/disposition report on
February 11, 2021. The report contained a summary of an




                                4
interview conducted with Ayanna on January 25, 2021. Ayanna
again admitted she had smoked a marijuana cigarette prior to
driving the car on the night of her arrest, but now stated she had
done so two hours prior to being arrested. She said she “got
caught up” at the checkpoint and was “a little high.” Ayanna
denied smoking marijuana while caring for Loyalty or driving
with her when under the influence of marijuana. She said she
only smoked when the baby was asleep. When the social worker
noted the contradiction between Ayanna’s statement she did not
care for Loyalty when under the influence and her admission she
was “a little high” on the night of her arrest while Loyalty was in
her care, Ayanna answered, “Yeah.” The social worker then
asked Ayanna if she felt it was inappropriate to drive while
intoxicated with Loyalty in the car, to which Ayanna replied she
understood it was wrong but got “caught up.”
       Ayanna told the social worker she had been using
marijuana since she was 16 years old. She used it several times a
week but claimed she could stop anytime. Ayanna knew she
could have unmonitored visitation with Loyalty after six negative
drug tests; however, she said she wanted to use marijuana to
celebrate her 21st birthday later that week. She planned to stop
using after that. Ayanna missed a drug test on January 21, 2021.
As of mid-February Ayanna had not yet enrolled in a drug
treatment program or begun individual counseling.
       The social worker also interviewed Yeshua in late
January 2021. Yeshua said he had often seen Ayanna smoke
five to six marijuana cigarettes a day until she was too
intoxicated to function. On one occasion he witnessed Ayanna
driving with Loyalty in the car while Ayanna appeared under the
influence of alcohol and had an open alcohol container with her.




                                 5
Ayanna’s car often smelled of marijuana, and Yeshua believed
Ayanna smoked marijuana in Loyalty’s presence.
       According to the Department social worker, Loyalty
appeared to be bonded to Yeshua. She was healthy and
developmentally appropriate.
       As of late January 2021 Yeshua reported Ayanna’s visits
with Loyalty had been infrequent and she sometimes stayed only
15 minutes. However, as of mid-February Ayanna had been
visiting twice per week for several hours at a time.
       The Department recommended the court sustain the
petition and close the case with a custody order granting Yeshua
sole legal and physical custody. The social worker explained
Ayanna had shown little to no remorse for driving under the
influence of marijuana and she did not appear to understand the
danger of continued marijuana use while caring for Loyalty.
       In a last minute information report filed April 2, 2021 the
Department stated Ayanna had tested positive for marijuana
three times between February 11, 2021 and March 15, 2021,
although the levels of marijuana in Ayanna’s system had
decreased from the high amount in December 2020 and had
decreased slightly over the three tests in February and March.
Ayanna claimed she had not used marijuana since late January
and believed she was still testing positive as a result of being
around her friends when they smoked.
      3. The Jurisdiction/Disposition Hearing
      The jurisdiction/disposition hearing was held on
April 13, 2021. Ayanna submitted a letter from her substance
abuse counselor stating Ayanna had commenced treatment on
March 25, 2021 and “is showing commitment to her recovery
already.” The letter identified “cannabis dependence” as one of




                                6
the “specific areas that need improvement” and would be
addressed in Ayanna’s counseling sessions. Ayanna tested
negative for marijuana on April 2, 2021. The Department,
Yeshua and Loyalty objected to the letter on timeliness,
authentication and hearsay grounds. The juvenile court
admitted the letter into evidence, stating it would accord it the
appropriate weight.
      Proceeding to argument Ayanna’s counsel sought to dismiss
the petition in its entirety, arguing there was no evidence of
substance abuse and the arrest for driving under the influence
had been an isolated incident. If the court were to sustain the
petition, Ayanna’s counsel requested the case remain open and
Loyalty be released to her and Yeshua. Loyalty’s counsel
concurred with the request to dismiss the substance abuse count
but argued the court should sustain the allegation regarding
driving under the influence. Loyalty’s counsel also argued for the
case to remain open and for release of Loyalty to both parents.
      The juvenile court found by a preponderance of the
evidence that the allegations in the petition were true and
sustained the petition under section 300, subdivision (b)(1). In
explaining its ruling the court stated that Ayanna “is clearly very
reliant on marijuana” given that she used it on a regular basis,
chose to use marijuana on her birthday rather than work toward
gaining unmonitored visitation and had failed to regularly test
negative for marijuana.
      The court declared Loyalty a dependent of the court and
ordered her removed from Ayanna and placed with Yeshua under
the supervision of the Department. The Department was ordered
to provide reunification services to Ayanna, including substance
abuse treatment, drug testing, parenting classes and monitored




                                7
visitation for a minimum of six hours per week. Visitation could
become unmonitored after Ayanna completed six consecutive
negative drug tests.2
                          DISCUSSION
      1. Governing Law and Standard of Review
      The purpose of section 300 “is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.”
(§ 300.2; see In re Cole L. (2021) 70 Cal.App.5th 591, 601; In re
A.F. (2016) 3 Cal.App.5th 283, 289.) In addition, the Legislature
has declared, “The provision of a home environment free from the
negative effects of substance abuse is a necessary condition for
the safety, protection and physical and emotional well-being of
the child.” (§ 300.2; see In re Christopher R. (2014)
225 Cal.App.4th 1210, 1216.)
      Section 300, subdivision (b)(1), allows a child to be
adjudged a dependent of the juvenile court when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of the child’s parent or guardian to adequately supervise

2      On November 12, 2021, after Ayanna had filed her opening
brief, the juvenile court continued the scheduled section 364
review hearing and ordered unmonitored overnight visits for
Ayanna. In her reply brief Ayanna stated she “submits” on her
appeal of the order for monitored visitation. We take judicial
notice of the juvenile court’s November 12, 2021 minute order
(Evid. Code, §§ 452, subd. (d), 459) and find Ayanna’s challenge to
the court’s prior order of monitored visitation is now moot.




                                 8
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child . . . .” A jurisdiction finding under section 300,
subdivision (b)(1), requires the Department to prove
three elements: (1) the parent’s or guardian’s neglectful conduct
or failure or inability to protect the child; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; see In re R.T. (2017) 3 Cal.5th 622, 624
[“section 300(b)(1) authorizes dependency jurisdiction without a
finding that a parent is at fault or blameworthy for her failure or
inability to supervise or protect her child”].)
       Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing
(In re D.L. (2018) 22 Cal.App.5th 1142, 1146), the court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child. (In re
Kadence P. (2015) 241 Cal.App.4th 1376, 1383; In re N.M. (2011)
197 Cal.App.4th 159, 165.) The court may consider past events in
deciding whether a child currently needs the court’s protection.
(In re J.N. (2021) 62 Cal.App.5th 767, 775; In re Christopher R.,
supra, 225 Cal.App.4th at pp. 1215-1216; In re N.M., at p. 165.)
A parent’s “‘[p]ast conduct may be probative of current conditions’
if there is reason to believe that the conduct will continue.”
(In re S.O. (2002) 103 Cal.App.4th 453, 461; accord, Kadence P.,
at p. 1384.)
       Before the court may order a child removed from the
physical custody of a parent with whom the child was residing at
the time the dependency proceedings were initiated, it must find




                                 9
by clear and convincing evidence that the child would be at
substantial risk of physical or emotional harm if returned home
and there are no reasonable means by which the child can be
protected without removal. (§ 361, subd. (c); In re T.V. (2013)
217 Cal.App.4th 126, 135; see In re Anthony Q. (2016)
5 Cal.App.5th 336, 347.) “The parent need not be dangerous and
the minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child.” (In re T.V., at pp. 135-136.)
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J. (2013) 56 Cal.4th 766, 773.) We review the whole record in
the light most favorable to the judgment below to determine
whether it discloses substantial evidence such that a reasonable
trier of fact could find that the order is appropriate. (Ibid.;
accord, In re I.C. (2018) 4 Cal.5th 869, 892.)
       In evaluating the propriety of a disposition order removing
a child from a parent or guardian pursuant to section 361, in
view of the requirement the juvenile court make the requisite
findings based on clear and convincing evidence, we “must
determine whether the record, viewed as a whole, contains




                                 10
substantial evidence from which a reasonable trier of fact could
have made the finding of high probability demanded by this
standard of proof.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1005; see In re Nathan E. (2021) 61 Cal.App.5th 114, 123 [“[i]n
reviewing for substantial evidence to support a dispositional
order removing a child, we ‘keep[] in mind that the [juvenile]
court was required to make its order based on the higher
standard of clear and convincing evidence’”]; In re V.L. (2020)
54 Cal.App.5th 147, 155 [O.B. is controlling in dependency
cases].)
      2. Substantial Evidence Supports the Jurisdiction Finding
         of Substance Abuse
      Ayanna does not deny her past frequent use of marijuana
but contends the evidence did not establish substance abuse. 3


3      In In re Drake M. (2012) 211 Cal.App.4th 754, 766, upon
which Ayanna primarily relies, Division Three of this court held,
for purposes of section 300, subdivision (b), a finding of substance
abuse “must be based on evidence sufficient to (1) show that the
parent or guardian at issue had been diagnosed as having a
current substance abuse problem by a medical professional or
(2) establish that the parent or guardian at issue has a current
substance abuse problem as defined in the DSM-IV-TR.” After
the decision in Drake M. the DSM-IV-TR’s definition of
“substance abuse” was replaced in the Diagnostic and Statistical
Manual of Mental Disorders, Fifth Edition (DSM-5) by a more
broadly defined classification of “substance use disorders,” which
combines substance abuse and dependence. (See In re
Christopher R., supra, 225 Cal.App.4th at p. 1218, fn. 6.) “DSM-5
identifies 11 relevant criteria, including cravings and urges to
use the substance; spending a lot of time getting, using, or
recovering from use of the substance; giving up important social,
occupational or recreational activities because of substance use;




                                 11
      Ayanna is correct that use of marijuana or alcohol,
standing alone, is insufficient to support dependency jurisdiction
under section 300, subdivision (b)(1). (In re Destiny S. (2012)
210 Cal.App.4th 999, 1003 [“[i]t is undisputed that a parent’s use
of marijuana ‘without more,’ does not bring a minor within the
jurisdiction of the dependency court”]; In re Alexis E. (2009)
171 Cal.App.4th 438, 452 [“it is true that the mere use of
marijuana by a parent will not support a finding of risk to
minors”].) Here, however, substantial evidence supported the
juvenile court’s finding Ayanna’s marijuana use constituted
substance abuse. Ayanna admitted to smoking marijuana
regularly over the last five years (her entire adult life), and
Yeshua stated Ayanna often smoked so much she could not
function. Although Ayanna claimed she never cared for Loyalty
while under the influence, that assertion was contradicted by
Ayanna’s arrest for driving under the influence while Loyalty
was in the car and Ayanna’s positive drug test in December 2020
on a day she was caring for Loyalty. Ayanna also gave

and not managing to do what one should at work, home or school
because of substance use. The presence of two or three of the
11 specified criteria indicates a mild substance use disorder; four
or five indicate a moderate substance use disorder; and six or
more a severe substance use disorder.” (Ibid.) As we held in
Christopher R., “We recognize the Drake M. formulation as a
generally useful and workable definition of substance abuse for
purposes of section 300, subdivision (b). But it is not a
comprehensive, exclusive definition mandated by either the
Legislature or the Supreme Court, and we are unwilling to accept
[the] argument that only someone who has been diagnosed by a
medical professional or who falls within one of the specific
DSM-IV-TR [or DSM-5] categories can be found to be a current
substance abuser.” (Id. at p. 1218.)




                                12
inconsistent explanations regarding the circumstances of her
arrest, first stating she smoked a marijuana cigarette an hour
before the arrest, then saying it was two hours earlier. In
addition, she initially told a social worker another adult had been
in the car with her during the arrest even though she had been
alone with Loyalty. Ayanna insisted she had not smoked
marijuana since late January, but her three positive tests in
February and March 2021 support the inference she was not
being truthful about her marijuana use.
       Moreover, the evidence in the record established that
Ayanna did not comprehend the risks associated with driving
while under the influence or caring for her child while
intoxicated, nor did she take responsibility for her actions,
stating she just “got caught up” at a sobriety checkpoint. Even
when under Department scrutiny Ayanna failed to appear for
testing, continued to test positive and chose to smoke marijuana
on her birthday despite knowing it would delay unmonitored
visits with Loyalty. The lack of insight into the effects of her
marijuana use and apparent inability to curtail her use
reasonably supported a finding of substance abuse.
       Ayanna additionally argues there was insufficient evidence
to establish her use of marijuana interfered with her ability to
properly care for Loyalty. However, Ayanna acknowledges that,
with respect to a child of “tender years” like Loyalty, who was
under two years old at the time of the jurisdiction hearing, “‘the
finding of substance abuse is prima facie evidence of the inability
of a parent or guardian to provide regular care resulting in a
substantial risk of harm.’” (Christopher R., supra,
225 Cal.App.4th at p. 1219; accord, In re Kadence P., supra,
241 Cal.App.4th at p. 1385.) Ayanna nonetheless contends she




                                13
did not put Loyalty at risk of harm because she only smoked
when Loyalty was asleep. Ayanna’s claim was contradicted by
Yeshua, and the juvenile court’s assessment of which parent to
believe is not for us to review. But even if Ayanna’s assertion
were true, she presented no evidence a sober caregiver was with
Loyalty while Ayanna was smoking marijuana outside in her car.
At most Ayanna’s defense is that she did not expose Loyalty to
second-hand smoke, not that she had ensured her baby was
properly supervised. This evidence was a sufficient link between
Ayanna’s marijuana abuse and the risk of harm to Loyalty to
support the jurisdiction finding. (See Kadence P., at pp. 1384-
1385 [mother’s continuous substance abuse and attempts to
conceal it placed infant daughter at substantial risk of harm];
Christopher R., at pp. 1219-1220 [father’s persistent drug use
rendered him incapable of providing regular care for infant
child].)4
      3. Substantial Evidence Supports the Removal Order
      The evidence that Ayanna’s substance abuse exposed
Loyalty to a substantial risk of serious physical harm supporting
the court’s jurisdiction finding also supports the court’s
disposition order. (See In re Nathan E., supra, 61 Cal.App.5th at
p. 124 [“[t]his record provides substantial evidence to support
both (1) the court’s jurisdictional finding by a preponderance of
the evidence that, at the time of the jurisdictional hearing, the
parents’ ongoing domestic violence issues created a substantial

4     In light of our affirmance of the juvenile court’s finding of
jurisdiction based on Ayanna’s substance abuse, we need not
address Ayanna’s argument the finding of jurisdiction based on
her driving under the influence arrest was improper. (See In re
Kadence P., supra, 241 Cal.App.4th at p. 1385, fn. 6.)




                                 14
risk that the children would suffer physical harm . . . , and (2) the
court’s finding by clear and convincing evidence that, at the time
of the dispositional hearing, returning the children to mother’s
custody posed a risk of substantial danger to them”].)
Nevertheless, Ayanna contends removal was not necessary
because she had “fully engaged in voluntary testing and services,
and she did so both comprehensively and with great success.”
Her argument is not supported by the record, which shows
Ayanna did not enroll in a substance abuse program until three
months after Loyalty had been removed from her care and did
not test negative for marijuana until two weeks before the
disposition hearing. In addition, despite having regularly used
marijuana for six years, Ayanna had been engaged in substance
abuse counseling only three weeks at the time of the hearing. In
light of this evidence the juvenile court’s finding there was no
reasonable means to protect Loyalty without removal was proper.
                         DISPOSITION
      The juvenile court’s findings and orders are affirmed.



                                           PERLUSS, P. J.

      We concur:



            SEGAL, J.                      FEUER, J.




                                 15